Citation Nr: 1131660	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for nerve damage, including an injury to the right trigeminal nerve, to include as secondary to service-connected residuals of a mandible fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that, in pertinent part, denied service connection for nerve damage (including an injury to the right trigeminal nerve), to include as secondary to service-connected residuals of a mandible fracture.  

The August 2007 RO decision (noted above) also addressed other matters that have not been listed.  In November 2007, the Veteran returned a notice of disagreement addressing those matters.  The RO issued a responsive statement of the case in February 2008.  The record does not reflect that a timely substantive appeal has been submitted as to those matters, thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).  


FINDING OF FACT

The Veteran does not currently have nerve damage, including an injury to the right trigeminal nerve.  


CONCLUSION OF LAW

Nerve damage, including an injury to the right trigeminal nerve, was not incurred in or aggravated by service, and is not due to or a result of service-connected residuals of a mandible fracture.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2007 and a rating decision in August 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in an October 2007 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim.  While the VA examiner in August 2007 indicated that medical records were not available for review prior to examination, a remand would serve no useful purpose here because the examiner found no current disability involving the nerves in question.  This is the basis for the denial.  The examiner found that primary sensation in all three divisions of the trigeminal nerve bilaterally was normal, and the that the remainder of the neurological examination disclosed no abnormality  No amount of review of records of treatment during service 30 years ago could possibly change a finding of no current neurological disability today.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as organic diseases of the nervous system, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for residuals of a mandible fracture.  He is also service-connected for dental treatment purposes for teeth numbers 17, 19, 26, 27, 28, and 30.  He contends that he has nerve damage, including an injury to the right trigeminal nerve, to include as secondary to service-connected residuals of a mandible fracture.  He specifically reports that he has a nerve injury to the right trigeminal nerve as a result of a mandible fracture during service.  

The Veteran's service treatment records show treatment for palsy of the right eye on one occasion.  An August 1973 summary of hospitalization report noted that the Veteran was admitted for bilateral fractures of the mandible.  It was reported that the Veteran's hospital course was uneventful.  The discharge diagnosis was bilateral fractures of mandible.  An August 1973 dental treatment report noted that the Veteran was admitted to a hospital with a fractured mandible, left and right, simple, bilateral.  It was reported that the Veteran underwent a temporary closed reduction with a local anesthesia.  The examiner indicated that the Veteran underwent extraction of teeth numbers 17 and 19, on the following day, with a closed reduction under general anesthesia.  There was a further notation that the Veteran was discharged from the hospital in October 1973.  

An October 1973 clinic record cover sheet indicated that the Veteran was involved in a fight in August 1973 and that further details were not known.  It was noted that the Veteran underwent an open reduction of bilateral mandible fractures.  The diagnosis was bilateral fractures of the mandible.  A June 1974 dental treatment entry noted that the Veteran was seen for palsy of the right eye and that he was prescribed Phenaphen at that time.  On a medical history form at the time of the August 1974 separation examination, the Veteran checked that he had suffered a head injury, as well as broken bones.  The reviewing examiner reported that the Veteran suffered a broken jaw in August 1973.  The objective August 1974 separation examination report included notations that the Veteran's mouth and throat were normal and that his neurological evaluation was also normal.  

Post-service private treatment records and VA examination reports do not show treatment for nerve damage, including an injury to the right trigeminal nerve.  In fact, the first possible reference to any possible nerve damage, including an injury to the right trigeminal nerve, of record is in August 2007, decades after the Veteran's period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

An August 2007 VA peripheral nerves examination report indicated that there were no medical records to review.  The Veteran reported that he suffered a nerve injury to the trigeminal nerve on the right side of his face after a mandible fracture in 1973.  He stated that he was a victim of an assault in 1973 and that the assault resulted in a fracture of the right side of the mandible just away from the midline.  The Veteran reported that he had suffered headaches and ringing in ears since the assault, but that he was able to live with those disorders.  He indicated that his teeth began to cause him trouble a short time earlier and that he had to undergo root canals of two teeth in the vicinity of the old mandible fracture.  The Veteran stated that he was afraid that the rest of his teeth would need root canals because of his residuals of the mandible fracture.  

The examiner reported that the Veteran had full mobility of his lower jaw.  The examiner stated that there was no muscle atrophy and that there was good strength in the temporalis, pterygoid, and masseter muscles.  The examiner indicated that primary sensation in all three divisions of the trigeminal nerve, bilaterally, was normal.  It was noted that jaw jerk was not present.  The examiner reported that the remainder of the neurological evaluation disclosed no abnormality.  As to an impression, the examiner indicated that "there was no evidence of any cranial neuropathy that [could] be attributed to the [Veteran's] jaw fracture in 1973."  

The Board finds that the post-service medical evidence fails to show any medical diagnoses indicating that the Veteran currently has nerve damage, including an injury to the right trigeminal nerve.  As noted above, the examiner, pursuant to the August 2007 peripheral nerves examination, indicated that primary sensation in all three divisions of the trigeminal nerve, bilaterally, was normal and that the remainder of the neurological examination disclosed no abnormality.  The examiner specifically commented that "there was no evidence of any cranial neuropathy that [could] be attributed to the [Veteran's] jaw fracture in 1973."

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence indicates that the Veteran is not currently diagnosed with nerve damage, including an injury to the right trigeminal nerve, and thus service connection for such disorder is not warranted either on a direct basis, or as secondary to the Veteran's service-connected residuals of a mandible fracture.  

The Veteran has alleged that his claimed nerve damage, including an injury to the right trigeminal nerve, occurred as a result of his period of service or, more specifically, that it is related to his service-connected residuals of a mandible fracture.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that the Veteran is competent to report symptoms that he thought were nerve problems during service or after service, but he is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board concludes that the Veteran's claimed nerve damage, including an injury to the right trigeminal nerve, was neither incurred in nor aggravated by service, and is not proximately due to or the result of his service-connected residuals of a mandible fracture.  The Board concludes that neither direct nor secondary service connection for nerve damage, including an injury to the right trigeminal nerve, is warranted.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for nerve damage, including an injury to the right trigeminal nerve, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


